DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on April 28, 2022 is acknowledged. Claims 1, 3 and 4 are pending. Applicant amended claims 1 and 3, and added new claim 4. 
	The claim objection and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 is being considered by the examiner.
Response to Arguments
Applicant's argument with respect to the claims has been fully considered but it is not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Yasunaga because the heat insulator 10 taught by Yasunaga is “a part of a table on which the vial holder 14 is put, not an element of the vial holder 14”. Consequently, Applicant argues that “heat insulator 10 cannot prevent condensation on the side surface of the vial holder 14…when the vial holder is not put on the table”. Remarks 6. 
The argument is not persuasive because Applicant’s remarks are not commensurate with the claim language. Because the limitation “vial holder” is abstract (i.e. it can refer to any structure capable of supporting a vial), the scope of claim 1 is not limited to a unitary structure. Consequently, claim 1 does not preclude interpreting element 10 taught by Yasunaga (which is physically separate from element 14) as an element of a “vial holder”. Moreover, whether the claimed heat insulation sheet can prevent condensation after moving the vial holder from a sample temperature regulation device is not evident from the claim language. Claim 1 merely requires the heat insulation sheet to cover a side surface of the thermally conductive holder, which is subject matter taught by Yasunaga. Consequently, heat insulator 10 taught by Yasunaga anticipates the limitation “a heat insulation sheet” as recited in claim 1. 
For the foregoing reason, Applicant’s argument is not persuasive.    
Nevertheless, claims 1, 3 and 4 are alternatively rejected under 35 U.S.C. 103 (see below), which addresses Applicant’s remarks. Consequently, Applicant’s argument, even if persuasive, is moot in light of the new ground of rejection.    
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunaga (US 2013/0240181 A1).
With respect to claim 1, Yasunaga discloses a vial holder 14 comprising (see Fig. 1): 
a plurality of accommodation holes so that vials 16 can be inserted into the accommodation holes respectively from their bottoms; 
a thermally conductive holder 14a constituting a lower part of the vial holder and made of a thermally conductive material (see [0010]) so as to allow heat exchange between bottom surfaces of the vials 16 accommodated in the accommodation holes and a heat transfer surface (top surface of element 8) situated underneath the vial holder; 
a non-thermally conductive holder 14b constituting an upper part of the vial holder and made of a non-thermally conductive material (resin, see [0010]) and being arranged so as to contact and cover an upper surface of the thermally conductive holder 14a, the non-thermally conductive holder 14b including a plurality of through holes constituting at least a part of the respective accommodation holes; and
a heat insulation sheet 10 that covers a side surface of the thermally conductive holder 14a (see Fig. 1).    
According to the preamble of claim 1, the scope of claim 1 is limited to the vial holder. Consequently, the limitation “mounted on a heat transfer surface of a sample temperature regulation device” is being interpreted as recitation of intended use, and not recitation of a structure that is a part of the claimed invention. That said, prior art need not teach the heat transfer surface to anticipate the claim. Nevertheless, Yasunaga teaches a heat transfer surface (top surface of element 8), as indicated above. 
With respect to claim 3, the vial holder taught by Yasunaga is a part of a sample temperature regulation device that further comprises (see Fig. 1): 
a heat transfer member 8 (see [0035] disclosing that element 8 is thermally conductive) on which the vial holder 14 is mounted, the heat transfer member 8 having a heat transfer surface (top surface) for transferring heat to a bottom surface of the vial holder 14 that is in contact with the heat transfer member 8; and 
a cooling element 2 that cools the heat transfer member 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Schryver (US 2014/0165645 A1) and Silber (US 5,419,152).
With respect to claim 1, Yasunaga discloses a vial holder 14 comprising (see Fig. 1): 
a plurality of accommodation holes so that vials 16 can be inserted into the accommodation holes respectively from their bottoms; 
a thermally conductive holder 14a constituting a lower part of the vial holder and made of a thermally conductive material (see [0010]) so as to allow heat exchange between bottom surfaces of the vials 16 accommodated in the accommodation holes and a heat transfer surface (top surface of element 8) situated underneath the vial holder; and
a non-thermally conductive holder 14b constituting an upper part of the vial holder and made of a non-thermally conductive material (resin, see [0010]) and being arranged so as to contact and cover an upper surface of the thermally conductive holder 14a, the non-thermally conductive holder 14b including a plurality of through holes constituting at least a part of the respective accommodation holes.
The vial holder 14 taught by Yasunaga differs from the claimed invention in that Yasunaga does not disclose a heat insulation sheet covering a side surface of the thermally conductive holder, as recited in the claim. 
However, it is well-known in the art to cover the thermally conductive portion of a heat conductive rack. For example, Schryver discloses a heat conductive rack 100 comprising a thermally conductive holder 110 for holding vials 140 therein (see Fig. 1). The rack 100 further comprises a heat insulating housing 230 that covers the thermally conductive holder 110 (see Fig. 2). According to Schryver, the heat insulating housing minimizes thermal gradient within the rack and condensation on the exterior surfaces of the rack (see [0005]). In light of the disclosure of Schryver, it would have been obvious to one of ordinary skill in the art to provide the Yasunaga rack with a heat insulating housing that surrounds the thermally conductive holder 14a. While Schryver does not explicitly disclose that the housing comprises a heat insulating sheet, the use of a heat insulating sheet as a component of an insulating housing is well-known in the art (see Silber, col. 8, lines 5-15 disclosing the use of an insulating liner 40 within a heat insulating housing). In light of the disclosure of Silber, it would have been obvious to one of ordinary skill in the art to provide the heat insulating housing of the modified Yasunaga rack with a heat insulation sheet that surrounds the thermally conductive holder 14a.   
With respect to claim 3, the vial holder taught by Yasunaga is a part of a sample temperature regulation device that further comprises (see Fig. 1): 
a heat transfer member 8 on which the vial holder 14 is mounted, the heat transfer member 8 having a heat transfer surface (top surface) for transferring heat to a bottom surface of the vial holder 14 that is in contact with the heat transfer member 8; and 
a cooling element 2 that cools the heat transfer member 8.
With respect to claim 4, as discussed above (see rejection of claim 1), the heat insulation sheet of the modified Yasunaga vial holder 14 would wrap around the entirety of the thermally conductive holder 14a, which includes a whole of the side surface of the thermally conductive holder 14a as well as a boundary part between the thermally conductive holder 14a and the non-thermally conductive holder 14b on a side surface of the vial holder 14. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796